UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33694 CHINA DIRECT INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 13-3876100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida (Address of principal executive offices) (Zip Code) 954-363-7333 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [√] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [] No [√] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date34,986,770 shares of common stock were issued and outstanding as of February 11 2011. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 38 Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 38 Item 4. (Removed and Reserved). 39 Item 5. Other Information. 39 Item 6. Exhibits. 39 Signatures 43 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: • “China Direct Industries”, “we”, “us” or “our” refers to China Direct Industries, Inc., a Florida corporation, and our subsidiaries; • “CDI China”, refers to CDI China, Inc., a Florida corporation, and a wholly owned subsidiary of China Direct; and • “PRC” refers to the People’s Republic of China. Magnesium Segment • “Chang Magnesium”, refers to Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Chang Trading”, refers to Taiyuan Changxin YiWei Trading Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of Chang Magnesium; • “Excel Rise”, refers to Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Chang Magnesium; • “CDI Magnesium”, refers to CDI Magnesium Co., Ltd., a Brunei company and a 51% owned subsidiary of Capital One Resources; • “Asia Magnesium”, refers to Asia Magnesium Corporation Limited, a company organized under the laws of Hong Kong and a wholly owned subsidiary of Capital One Resource; • “Golden Magnesium” refers to Shanxi Gu County Golden Magnesium Co., Ltd., a company organized under the laws of the PRC and a 52% owned subsidiary of Asia Magnesium; • “Pan Asia Magnesium”, refers to Pan Asia Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Baotou Changxin Magnesium”, refers to Baotou Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC, a 51% owned subsidiary of CDI China, and a 39% owned subsidiary of Excel Rise. Effectively China Direct holds a 70.9% interest; • “IMG” or “International Magnesium Group”, refers to International Magnesium Group, Inc., a Florida corporation and a 100% owned subsidiary of China Direct Industries; and • “IMTC” or “International Magnesium Trading”, refers to International Magnesium Trading Corp., a company organized under the laws of Brunei and a 100% owned subsidiary of CDI China. • “Ruiming Magnesium”, refers to Taiyuan Ruiming Yiwei Magnesium Co., Ltd., a company organized under the laws of the PRC and an 80% majority owned subsidiary of CDI China. Basic Materials Segment • “Lang Chemical”, refers to Shanghai Lang Chemical Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “CDI Jingkun Zinc”, refers to CDI Jingkun Zinc Industry Co., Ltd., a company organized under the laws of the PRC and a 95% owned subsidiary of CDI Shanghai Management; • “CDI Jixiang Metal”, refers to CDI Jixiang Metal Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; • “CDI Metal Recycling”, refers to Shanghai CDI Metal Recycling Co., Ltd., a company organized under the laws of the PRC and an 83% owned subsidiary of CDI Shanghai Management; • “CDI Beijing”, refers to CDI (Beijing) International Trading Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI Shanghai Management; and • “CDII Trading”, refers to CDII Trading, Inc., a Florida corporation and a 100% owned subsidiary of China Direct Industries. Consulting Segment • “China Direct Investments”, refers to China Direct Investments, Inc., a Florida corporation, and a wholly owned subsidiary of China Direct; • “CDI Shanghai Management”, refers to CDI Shanghai Management Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • “Capital One Resource”, refers to Capital One Resource Co., Ltd., a Brunei company, and a wholly owned subsidiary of CDI Shanghai Management. ii PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2010 September 30, 2010 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Marketable securities available for sale Marketable securities available for sale-related parties Accounts receivables, net of allowance of $280,100 and $214,701, respectively Accounts, loans and other receivables, and prepaid expenses - related parties Inventories, net Prepaid expenses and other current assets, net Current assets of discontinued operations Restricted cash, current Total current assets Property, plant and equipment, net Intangible assets Property use rights, net Long-lived assets of discontinued operations Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Loans payable-short term $ $ Accounts payable and accrued expenses Accounts and other payables-related parties Advances from customers and deferred revenue Other liabilities Taxes payable Current liabilities of discontinued operations Total liabilities CHINA DIRECT INDUSTRIES INC. EQUITY Preferred Stock: $.0001 par value, stated value $1,000 per share Common Stock: $.0001 par value;31,966,021 and 31,657,244 outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total China Direct Industries, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited financial statements. - 1 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended December 31, Revenues $ $ Revenues-related parties Total revenues Cost of revenues Gross profit Operating expenses: Selling, general, and administrative Other operating income ) ) Operating income (loss) ) Other income (expense): Other income (expense): ) Interest expense ) ) Realized (loss) income on investment securities available for sale ) Total other income (expense) ) Income (Loss) from continuing operations before income taxes ) Income tax benefit Net income (loss) ) Net loss (income) attributable to noncontrolling interests-continuing operations ) Net income (loss) attributable to China Direct Industries $ $ ) Deduct dividends on Series A Convertible Preferred Stock: Preferred stock dividend ) ) Deemed dividend - beneficial conversion feature ) - Deemed dividend - warrant revaluation ) - Net income (loss) attributable to common stockholders $ $ ) Basic and dilutedincome (loss)per common share Basic $ $ ) Diluted $ $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited financial statements. - 2 - CHINA DIRECT INDUSTRIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY As of December 31, 2010 (Unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Accumulated Comprehensive Income Accumulated Deficit Total Balance, September 30, 2010 $ ) $ Dividends paid to preferred stockholders - - 2 - ) - Restricted stock award - employees - - 18 - - Restricted stock award - Board of Directors - - 3 - - Restricted stock award - consultants - Stock option exercised - - 8 - - Foreign currency translation gain - (3
